IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                                NO. 2017-KA-00932-COA

FRED PARTEE A/K/A FREDERICK PARTEE                                          APPELLANT

v.

STATE OF MISSISSIPPI                                                          APPELLEE

DATE OF JUDGMENT:                          04/03/2017
TRIAL JUDGE:                               HON. CHARLES E. WEBSTER
COURT FROM WHICH APPEALED:                 TUNICA COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                    OFFICE OF STATE PUBLIC DEFENDER
                                           BY: GEORGE T. HOLMES
ATTORNEY FOR APPELLEE:                     OFFICE OF THE ATTORNEY GENERAL
                                           BY: BARBARA WAKELAND BYRD
NATURE OF THE CASE:                        CRIMINAL - FELONY
DISPOSITION:                               AFFIRMED: 08/21/2018
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE LEE, C.J., BARNES AND TINDELL, JJ.

       TINDELL, J., FOR THE COURT:

¶1.    In March 2017, a Tunica County jury found Fred Partee guilty of burglary of a

dwelling. With four prior-felony convictions and prior sentences to separate terms of one

year or more, the Tunica County Circuit Court sentenced Partee as a habitual offender under

Mississippi Code Annotated section 99-19-81 (Rev. 2015) to twenty-five years without

eligibility for parole or probation. Partee filed an unsuccessful motion for a judgment

notwithstanding the verdict (JNOV) or, alternatively, for a new trial. Partee now appeals and

asserts the admission of hearsay evidence bolstered the State’s case against him and rendered

his trial unfair. Finding no error, we affirm Partee’s conviction and sentence.
                                           FACTS

¶2.    Over the defense’s objection, the circuit court first allowed Investigator Columbus

Jones to testify at trial about a burglary relayed to him by a fifteen-year-old witness, Jasmine

Carey, who identified Partee as the person who burglarized Maggie Clay’s house. Partee’s

attorney objected on the basis of hearsay and asked the court to limit the testimony to

identification only. The court found the anticipated testimony fell within an exception to the

hearsay rule and overruled the objection. The court allowed Investigator Jones to testify

about what Carey saw and the manner in which Carey observed Partee. Investigator Jones

testified as follows:

       Q. [(By Mr. Gresham:)] And during that interview with Jasmine Carey --
       excuse me -- I think I said Clay -- Carey, what did she advise you that she
       observed on that date, October 5th, 2016?

       A. She stated that she had observed -- she’d seen Mr. Partee, Fred, as she
       called him --

       Q. What’s his last name?

       A. Partee -- going inside of Ms. Clay’s residence through the window.

       Q. So did she say she knew him?

       A. Yeah, she said she knew him.

       Q. And was she consistent with her identification of Mr. Partee?

       A. Yes, she was.

       Q. And did she say how close she was to him or what she observed him doing
       or what he did or anything?

       A. Yeah. She stated that she was standing in the street right in front of the
       residence, and she could observe him get up on the vehicle that was parked in


                                               2
       the -- in that hole right there by the window, remove the air conditioner and go
       inside the residence. She stated that she didn't see him come out but --

       Q. Go ahead.

       THE COURT: Let’s try to limit it down back to just her identification of him.

       Q. (By Mr. Gresham:) And did she ever identify Mr. Partee as leaving the
       area?

       A. Yes, she did.

       Q. And when she identified him leaving the area, what --

       MR. JOHNSON: Your Honor, object to this line of questioning as to hearsay.

       THE COURT: Well, I’ll allow it but only in terms of her ability to identify
       him.

       Q. (By Mr. Gresham:) Did she state how close she was to him when he left?

       A. Yes. She stated she was standing right there, and he walked right across
       in front of her.

       Q. And she was positive on her identification to you?

       A. Yes, she was.

¶3.    The State thereafter called Carey to the witness stand, and she identified Partee in

court. Carey described what she recalled Partee wearing on the evening of the burglary. In

more detail, Carey testified to the following: she had known Partee all her life; and on

October 5, 2016, she was across the street from Partee when she saw him walk by with a red

two-wheeled cart, go toward Clay’s house, stand up on Clay’s green truck, lift the window

of Clay’s house, pull out an air conditioner, put the air conditioner on the two-wheeled cart,

and go into Clay’s house through the window. When Partee went inside the house, Carey



                                              3
testified that she stepped up closer to look. She did not see Partee come out of the house.

She testified that she later saw Partee come out of Clay’s yard with the air conditioner on the

cart and walk past her. Carey testified that Partee was in the house at least ten to fifteen

minutes. She additionally stated that she saw another individual, whose nickname she said

was “Young,” enter Clay’s house through the open window along with Partee.

                                STANDARD OF REVIEW

¶4.    We review a trial court’s decision to admit or exclude testimony for abuse of

discretion. McGriggs v. State, 987 So. 2d 455, 457 (¶3) (Miss. Ct. App. 2008).

                                        ANALYSIS

¶5.    Partee argues that the circuit court erred in allowing Investigator Jones to testify at

trial about the statements Carey made to him during the burglary investigation. Partee asserts

that Investigator Jones’s testimony about Carey’s statements constituted inadmissible hearsay

that improperly bolstered Carey’s testimony.

¶6.    Hearsay is defined by Mississippi Rule of Evidence 801(c) as “a statement that: (1)

the declarant does not make while testifying at the current trial or hearing; and (2) a party

offers in[to] evidence to prove the truth of the matter asserted in the statement.” However,

Mississippi Rule of Evidence 801(d)(1)(C) provides “[a] statement . . . is not hearsay [if]:

. . . [t]he declarant testifies and is subject to cross-examination about a prior statement, and

the statement . . . identifies a person as someone the declarant perceived earlier.” (Emphasis

added).

¶7.    Here, Carey testified at trial and was available for and subjected to cross-examination.



                                               4
Likewise, Investigator Jones was available for and subjected to cross-examination. Further,

each of Carey’s statements, as testified to by Investigator Jones, are, for the most part,

statements of identification of Partee in the manner Carey perceived him at the time. Carey

identified Partee as: the person she saw cut down the side to the back of Clay’s house; the

person she saw get up on a vehicle; the person she saw remove an air conditioner from Clay’s

window; the person she saw go inside Clay’s house through the window; and the person she

saw leave the area minutes later.

¶8.    Thus, the statements regarding Carey’s identification of Partee were not hearsay. See

M.R.E. 801(d)(1)(C). Instead, these were statements of identification made after perceiving

Partee. We therefore find Investigator Jones’s testimony regarding Carey’s identification of

Partee was non-hearsay and was admissible. To the extent the admission of any of

Investigator Jones’s testimony regarding Carey’s statement was in error, the error was

harmless. The jury heard, from Carey, in more detail about: Carey’s relationship to Partee,

the victim, and others; Partee’s movements in, toward, and around the victim’s house; and

Partee’s possession of the victim’s air conditioner. Accordingly, this issue lacks merit.

                                     CONCLUSION

¶9.    Because the investigator’s hearsay-identification testimony fell within an exception

to the rule against hearsay and Partee’s right to a fair trial was not prejudiced, we find no

error in the circuit court’s admission of the testimony. We therefore affirm Partee’s

conviction and sentence.

¶10.   AFFIRMED.



                                             5
    LEE, C.J., IRVING AND GRIFFIS, P.JJ., BARNES, CARLTON, FAIR,
WILSON, GREENLEE AND WESTBROOKS, JJ., CONCUR.




                               6